DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Kuwata et al. (US Pub. No. 2010/0238416 A1) discloses an image projection device (see projection optical system illustrated in Figure 26) comprising: a panel (Figure 26, element 210) configured to emit light rays; a projection optical system (Figure 26, element 200) configured to receive the light rays emitted from the panel (Figure 26, element 210) and to refract the light rays (Figure 26 illustrates how element 200 refracts the light rays emitted by element 210); a reflector (Figure 26, element 240) having a reflection surface for receiving the light rays refracted by the projection optical system (Figure 26, element 200) and reflecting the light rays; and a screen (Figure 26, element 250) configured to display an image upon receiving the light rays reflected from the reflection surface (Figure 26, element 240).  However, Kuwata et al. and the prior art of record neither shows nor suggests an image projection device having a projection optical system comprising a set of aspherical lenses and a set of meniscus lenses, the set of aspherical lenses placed closer to the panel than the set of meniscus lenses; wherein the panel, the projection optical system, the reflector, and the screen are arranged such that a distance of a shortest path among paths extending from the panel to the reflector through the projection optical system along a predetermined linear axis is longer than a distance of a longest path among paths extending from the reflector to the screen along the predetermined linear axis.
Regarding claim 15, Kuwata et al. (US Pub. No. 2010/0238416 A1) discloses an image projection device (see projection optical system illustrated in Figure 26) comprising: a panel (Figure 28, element 210) longer in height in a vertical direction (i.e. direction perpendicular to element AL in Figure 28) than in width in a horizontal direction (i.e. direction along element AL in Figure 28); and a reflector (Figure 26, element 240) having a reflection surface (i.e. reflection surface of element 240 in Figure 26) receiving a plurality of light rays forming an image on the panel (Figure 26, element 210) and reflecting the light rays (clearly illustrated in Figure 210).  However, Kuwata et al. and the prior art of record neither shows nor suggests an image projection device having a projection optical system comprising a set of aspherical lenses and a set of meniscus lenses, the set of aspherical lenses placed closer to the panel than the set of meniscus lenses; wherein the reflection surface is provided in the reflector by reflecting positions of points which are maximally spaced apart from each other with respect to the width in the horizontal direction and positions of points which are maximally spaced apart from each other with respect to the height in the vertical direction, among at least two points included in the reflector predicted to receive the plurality of light rays forming the image on the panel and reflect the light rays.
Regarding claims 2, 4-14, 16-17 and 19, the claims are allowable based on their dependence from allowable claims 1 and 15 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tatsuno (US Pub. No. 2015/0029474 A1) discloses a projective optical system comprising a lens optical system including lenses; and a transmissive optical element having an anamorphic surface and being provided in an optical path between the lens optical system and a projected surface, wherein the transmissive optical element has a curvature with respect to a direction corresponding to a long side of a display screen of the image display element, and on a cross-sectional surface being perpendicular to the long side of the display screen, and with respect to light being emitted from the lens optical system and being incident to the transmissive optical element, a light intensity of a first light flux being incident to the transmissive optical element at a first incident angle is lower than a light intensity of a second light flux being incident to the transmissive optical element at a second incident angle being larger than the first incident angle.
Takano et al. (US Patent No. 9,864,177 B2) teaches an optical system including a reflective optical system on a magnification side along an optical path of the projection optical system and a refractive optical system on a reduction side along the optical path. The reflective optical system includes one reflective optical element having a power. The refractive optical system includes a front group on the magnification side and a rear group on the reduction side. The front group having, in order from the magnification side toward the reduction side, a first lens group with a positive or negative refractive power, a second lens group, and a third lens group with a positive refractive power. The rear group has a positive refractive power. The first lens group moves to the magnification side, and the second lens group and the third lens group move to the reduction side in a change in focus from a long distance to a short distance.
Tatsuno (US Patent No. 9,229,206 B2) shows a projection optical system including a first lens group configured to include at least one lens and have a positive refractive power, a second lens group configured to include at least one lens and have a positive refractive power, a third lens group configured to include at least one lens and have a negative refractive power, a fourth lens group configured to include at least one lens configured to have an aspheric surface or a free-form surface, and a concave mirror, wherein the first lens group, the second lens group, the third lens group, the fourth lens group, and the concave mirror are arranged in order and the projection optical system is a non-telecentric optical system.
Park et al. (US Pub. No. 2015/0309323 A1) discloses an image projection apparatus including a light source for emitting a light bundle, a display element forming an image by using the light bundle, and a projection system having: a lens unit refracting the light bundle so as to magnify and project the image and including first and second aspheric lenses, which are spaced from each other and change the refraction of the light bundle, and at least one spherical lens disposed between the first and second aspheric lenses; and a mirror for reflecting, toward the outside, the light bundle delivered by the lens unit.
Lin (US Patent No. 8,279,527 B2) teaches a wide-angle projection optical system including a first lens set with positive power, an aperture stop, a second lens set with positive power, a third lens set with negative power, and a negative power reflecting mirror. The first lens set provides optical characteristics to match with a light beam coming from the object side. The second lens set is arranged behind the aperture stop to converge the light beam. The third lens set is configured to diverge the light to enlarge a full field angle. The negative power reflecting mirror is configured to further enlarge the full field angle and correct image distortion. The first lens set, the second lens set, the third lens set and the reflecting mirror have a common optical axis. The optical axis is shifted with respect to a center of a micro display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
06/28/2022